Opinion issued June 7, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00961-CV
                             ———————————
                   IN THE INTEREST OF L.L.C., A CHILD



                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-03967J


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s order terminating a mother’s parental

rights to her daughter. The trial court found that termination was warranted under

Texas Family Code subsections 161.001(b)(1)(D), (E), and (O), and that termination

was in the best interest of the child under subsection 161.001(b)(2). The mother

challenges the factual sufficiency of the evidence supporting the trial court’s finding
that termination was in the child’s best interest. We conclude that factually sufficient

evidence supports the finding and therefore affirm.

                                    BACKGROUND

      Lara (a pseudonym) was born in California in August 2015. At the time, the

state of California had the mother under witness protection in connection with the

criminal case against Lara’s father, now a convicted sex trafficker.1 In April 2016,

the mother left California with Lara to avoid testifying against the father. She came

to Texas at the invitation of an online acquaintance, Cassius Johnson, who told her

he had a job for her. Johnson sent a woman to the bus station to meet the mother

and child. When they arrived at Johnson’s house, the woman took Lara. Johnson

kept Lara away from the mother and sent the mother to the Dallas area to prostitute

for him.

      In June 2016, police in Austin took the mother into custody after a traffic stop

led to the discovery of an outstanding warrant for felony theft based on an incident

that had occurred in 2012. After she was released from custody, the mother received

housing and support services from a community women’s center. The shelter

provided her with an advocate who helped her leave prostitution and establish a

stable and law-abiding lifestyle.



1
      The trial court also terminated the father’s parental rights. The father has not
      appealed that ruling.
                                           2
         In early July, the mother called the Longview Police Department to report that

her pimp had prevented her from seeing her child. She said that the pimp kept the

child in Houston and sent the mother to Longview, and he was forcing her to engage

in prostitution by withholding contact from the child.           The Longview Police

Department contacted the Houston Police Department about the mother’s report.

HPD arrested Johnson, recovered Lara, and placed Lara in the custody of the

Department of Family and Protective Services (the Department). The Department

petitioned for child protection, conservatorship, and parental termination a few days

later.

         The mother told the Child Protective Services caseworker that she could not

come to Houston and had no appropriate relative to care for the child, because her

own mother had attempted to sell her for drugs when she was an infant. The mother

also informed the caseworker that her aunt was caring for her older child. She refused

to provide the aunt’s information to the caseworker.

         In mid-July, the trial court held a hearing and signed temporary orders. In late

August 2016, the trial court signed an order requiring the mother to comply with the

requirements of the family service plan developed for her by the Department.

         Approximately one year later—when the mother was seven months’ pregnant

with her third child—she called police to her home. She reported that a man in her

apartment had engaged in an altercation with the third child’s father. When the


                                             3
police arrived, the mother claimed that the man, whom she believed to be a drug

dealer, had taken her keys and pushed his way into her apartment. The man told the

police a different story, informing them that he had been living in the home with the

mother for about two weeks and was helping to pay the rent.

      The mother initially denied knowing the man, but eventually conceded that

she knew him. The police found men’s clothing in the bedroom. In the living room,

the officers found plastic sandwich bags containing marijuana, marijuana cigarettes,

and a jar containing the drug known as K2. When the officers asked the mother

about the drugs, she told them that the man put them there “possibly to set her up.”

      The police obtained a search warrant and conducted further investigation.

Officers found more bags of marijuana hidden in a larger bag near the kitchen,

another bag of marijuana in the bedroom, and a scale with marijuana residue hidden

under a mattress. The officers did not arrest the mother.

      The mother completed some of her family service plan requirements,

including her psychosocial assessment, her psychiatric assessment, and her

substance abuse assessment. At the termination hearing, the mother admitted that

she had not complied with family service plan requirements that she (1) refrain from

any involvement in criminal activity, (2) maintain a positive support system that is

safe, crime-free, drug-free, and alcohol-free, and (3) maintain housing that is safe,




                                         4
stable, and free of environmental hazards for a minimum of six consecutive months.

The mother denied using marijuana.

      The random urine testing conducted during the case were negative for

marijuana and other illegal substances. However, the mother’s hair follicle drug-

test results showed high levels of marijuana exposure in July, August, and December

of 2016, as well as in March and June of 2017. During much of that time, the mother

was pregnant with her third child. The mother admitted to spending time around

people who use marijuana. She agreed that an apartment filled with drugs is not a

safe environment for a child.

      By the November 2017 trial date, the mother had given birth to her third child.

She was living in an apartment with the child and the child’s father. The mother

admitted that her third child’s father has a CPS and a criminal history. She told the

trial court that she planned to stay with him. The mother testified that she no longer

worked as a prostitute and had a job providing health care assistance for the elderly.

The caseworker acknowledged that the mother currently has a stable lifestyle.

      The mother has not held any job for longer than three months. The CPS

caseworker attested that the mother had three or four different jobs during the

pendency of the case. She opined that the mother was not always honest about why

she lost a job; when the caseworker followed up with the former employer, for

example, the employer gave a different reason for termination than the mother had.


                                          5
      The Department moved Lara to a foster home in Dallas about eight months

before trial so that she would be closer to the mother. The foster family would like

to adopt Lara. With regard to the mother’s twice monthly court-scheduled visits,

the foster mother testified that the mother had missed three of her visits and

frequently had arrived late for other visits. The caseworker testified that Lara

appeared bonded to the foster parents and their two daughters; she appeared happier

and to be flourishing. The caseworker observed that the foster parents are dedicated

to providing for Lara’s emotional, developmental, and therapeutic needs. The foster

mother arranged for Lara’s early-childhood intervention services and follows all

recommendations.

      The Department’s permanency report reflects that the mother’s therapist

recommended that Lara be reunited with her mother. The mother also provided the

court with a letter from her therapist. The therapist reported that the mother had

participated in 42 weekly sessions since she began receiving services from the

women’s center in July 2016. The therapist observed that the mother has shown

dedication to completing the CPS requirements for becoming reunited with Lara.

The mother’s victim advocate at the center also provided a letter in support of the

mother, reporting that the mother “has stayed away from her trafficker, and the

lifestyle that often accompanies sex trafficking. She is not perfect and has had some




                                          6
difficulties, and made some mistakes, but she seems to learn from them rather

quickly.”

      The caseworker, on the other hand, opined that termination of mother’s

parental rights would be in child’s best interest. With respect to the mother, the

caseworker noted that she had not demonstrated and applied everything that she

learned in her sessions, observing that she “still socializes with people who have a

history with drugs,” and was living with a man—her youngest child’s father—who

has a CPS and a criminal history. The caseworker stated that, if the foster family

was permitted to adopt Lara, they would provide her with a nurturing environment

to grow up in and give her the kind of love she deserves.

      The foster mother, a pediatric therapist, confirmed the family’s strong interest

in adopting Lara. She explained that Lara has been diagnosed with developmental

and cognitive delays, fine motor and speech delays, post-traumatic stress disorder,

and anxiety.    To meet these special needs, Lara has the support of various

professionals, including a pediatrician, a neurologist, and an early-childhood

intervention team, as well as speech and occupational therapists. The foster mother

explained that her training in psychology and experience in providing therapeutic

services to other foster families and children with special needs help her ensure that

Lara has all the support services she needs, so that Lara can “at some point,




                                          7
hopefully, have a normal productive lifestyle.” In addition, the foster mother noted,

Lara has the support of the family and their large church community.

      The foster mother testified that Lara had become extremely bonded to her

family. She calls the foster parents “mommy” and “daddy,” and is very attached to

her foster sisters. When Lara arrived at the foster home, she could say only three

words, but by the time of trial, she had a vocabulary of 48 words. The foster mother

observed that Lara has thrived in her home and has “grown so much.” The foster

mother expressed that she and her husband can provide Lara with the stability,

emotional resources, and therapeutic resources she needs. The foster mother further

testified that, as she has previously told the mother, the family would be willing to

have an open adoption as soon as the mother shows that she is committed to a stable

lifestyle, so that the mother and Lara can continue to have a relationship.

                  TERMINATION OF PARENTAL RIGHTS

A.    Standard For Reviewing Challenges to the Termination of Parental
      Rights

      A parent’s rights to the “companionship, care, custody, and management” of

his or her child is a constitutional interest “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982);

accord In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). We therefore strictly scrutinize

termination proceedings and strictly construe the involuntary termination statutes in

favor of the parent. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Parental rights,

                                          8
however, are not absolute and “[t]he rights of parenthood are accorded only to those

fit to accept the accompanying responsibilities.” In re A.V., 113 S.W.3d 355, 361

(Tex. 2003). Recognizing that a parent may forfeit his or her parental rights by their

acts or omissions, the primary focus of a termination suit is protection of the child’s

best interests. Id.

       In a case to terminate parental rights by the Department under section 161.001

of the Family Code, the Department must establish, by clear and convincing

evidence, that (1) the parent committed one or more of the enumerated acts or

omissions justifying termination and, (2) termination is in the best interest of the

child. TEX. FAM. CODE § 161.001(b). Clear and convincing evidence is “the

measure or degree of proof that will produce in the mind of the trier of fact a firm

belief or conviction as to the truth of the allegations sought to be established.” Id.

§ 101.007; see In re J.F.C., 96 S.W.3d 256, 264 (Tex. 2002).

B.     Finding That Termination is in the Child’s Best Interest

       As a matter of public policy, “the best interest of a child is usually served by

maintaining the parent-child relationship.” J.F.C., 96 S.W.3d at 294. In evaluating

an order terminating that relationship, however, the “protection of the child is

paramount” and “the rights of parenthood are accorded only to those fit to accept the

accompanying responsibilities.” A.V., 113 S.W.3d at 361 (quoting In re J.W.T., 872
S.W.2d 189, 195 (Tex. 1994)). Accordingly, appellate courts review the entire


                                           9
record to decide what is in the best interest of the child. In re E.C.R., 402 S.W.3d
239, 250 (Tex. 2013). In conducting this review, we are guided by the non-exclusive

list of factors set forth in Holley v. Adams. See 544 S.W.2d 367, 371–72 (Tex. 1976).

These factors include (1) the desires of the child, (2) the emotional and physical

needs of the child now and in the future, (3) the emotional and physical danger to

the child now and in the future, (4) the parental abilities of the individuals seeking

custody, (5) the programs available to assist these individuals to promote the best

interest of the child, (6) the plans for the child by these individuals or by the agency

seeking custody, (7) the stability of the home or proposed placement, (8) the acts or

omissions of the parent that may indicate that the existing parent-child relationship

is not proper, and (9) any excuse for the acts or omissions of the parent. Id.

      Evidence establishing one of the predicate acts under section 161.001(b)(1)

may be relevant to determining the best interests of the child, including

endangerment of the child. In re A.M., 495 S.W.3d 573, 581 (Tex. App.—Houston

[1st Dist.] 2016, pet. denied). The Department need not prove all of the best-interest

factors as a condition precedent to parental termination, “particularly if the evidence

was undisputed that the parental relationship endangered the safety of the child.

C.H., 89 S.W.3d 17, 27 (Tex. 2002), quoted in In re C.T.E., 95 S.W.3d 462, 466

(Tex. App.—Houston [1st Dist.] 2002, pet. denied).




                                          10
C.    Analysis

      The trial court determined that three statutory grounds justified termination of

the mother’s parental rights, finding that the mother (1) knowingly placed or allowed

the child to remain in conditions or surroundings which endangered her physical or

emotional well-being; (2) engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangered her physical or emotional well-

being; and (3) failed to comply with the requirements of her family service plan. See

TEX. FAM. CODE § 161.001(1)(D), (E), (O). The mother does not challenge these

predicate findings.

      Lara has not lived with her mother since she was nine months old. At that

time, the mother left Lara with strangers for approximately three months while those

strangers forced the mother to prostitute herself in another city. The mother

eventually sought support in leaving prostitution and asked the authorities to

intervene and remove Lara from the situation, but not for a period of months and

after the mother’s arrest on a theft charge from years earlier.

      At the time of trial, Lara was two years old. She had lived for eight months

with the foster family, who wish to adopt her. Her foster mother testified at length

concerning Lara’s emotional and physical needs, explaining that Lara is supported

by a team of professionals to address her PTSD and anxiety diagnoses as well as her

delays in communication, cognitive development, social, and emotional


                                          11
development, and motor skill development. Lara has made significant progress

since she has been in the foster home. The foster mother assured the court that Lara

will continue to receive all of the services she needs to help her become as

independent as possible in adulthood.

      The mother testified that she would give Lara a mother’s love. She did not

address Lara’s need for services to address her developmental and cognitive delays.

The mother has had jobs, but none lasting longer than three months. According to

the caseworker, the mother did not acknowledge the reasons she lost the jobs, which

suggests an unwillingness to acknowledge and correct mistakes that have prevented

her from obtaining stable employment.

      The mother identified her women’s center advocate as a source of support for

her. She did not name any family members or friends in her area to whom she looked

for support. The mother has lived around heavy users of marijuana, including during

the period she was to work on the family services plan and while pregnant with her

third child. She acknowledged that these living conditions did not provide a safe

and stable environment for a child. The mother did not express concern or anticipate

any difficulties in having Lara live with the father of her third child despite his

criminal and CPS history.

      The foster mother described the typical weekday routine in her family, which

demonstrated a safe, stable, and enjoyable home life. Lara loves to play with her


                                        12
foster sisters and is considered a member of the family. The foster mother also

described the family’s church as providing a community of support for Lara. The

foster family has provided Lara with the nurture, stability, and support she needs.

The parents have expressed a desire to adopt Lara.

      The trial court was faced with conflicting evidence about the child’s best

interests. It is undisputed that the mother placed Lara in physical and emotional

danger when Lara was in her care, but the mother herself was a victim of human

trafficking. Since that time, the evidence shows that the mother has made significant

progress toward living a stable and law-abiding life. The mother regularly visited

Lara during the family service plan period. The trial court also heard testimony about

the psychological effects on Lara of her life while in her mother’s care, the mother’s

lack of stable employment and housing, and her lack of awareness of the risk of drug

use in the home. Based on this evidence, the trial court reasonably could have

formed a firm conviction and belief that the mother has not achieved a safe and stable

environment for Lara.

      In light of the entire record, we hold that factually sufficient evidence supports

the court’s firm conviction and belief that termination of the mother’s parental rights

was in the child’s best interest.




                                          13
                                 CONCLUSION

      We affirm the judgment of the trial court.




                                             Jane Bland
                                             Justice

Panel consists of Justices Keyes, Bland, and Massengale.




                                        14